Name: Commission Regulation (EC) No 1876/2002 of 21 October 2002 concerning the provisional authorisation of a new use of an additive in feedingstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: natural and applied sciences;  agricultural activity;  health;  food technology
 Date Published: nan

 Avis juridique important|32002R1876Commission Regulation (EC) No 1876/2002 of 21 October 2002 concerning the provisional authorisation of a new use of an additive in feedingstuffs (Text with EEA relevance) Official Journal L 284 , 22/10/2002 P. 0007 - 0008Commission Regulation (EC) No 1876/2002of 21 October 2002concerning the provisional authorisation of a new use of an additive in feedingstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs(1), as last amended by Regulation (EC) No 1756/2002(2), and in particular Article 4 thereof,Whereas:(1) Article 9e(1) of Directive 70/524/EEC provides that provisional authorisation of a new additive for use in feedingstuffs or a new use of an additive already authorised may be given if the conditions of Article 3a(b) to (e) of that Directive are satisfied, and if it is reasonable to assume, in view of the available results, that when used in animal nutrition it has one of the effects referred to in Article 2(a) of that Directive. Such provisional authorisation may be given for a period up to four years in the case of additives referred to in Part II of Annex C to that Directive.(2) New data were submitted by the producing company to extend the authorisation of an enzyme preparation described in the Annex to this Regulation and which is listed under No 24 in the Annexes to Directive 70/524/EEC to a new animal category. The assessment of the dossier submitted shows that this extension of use may be provisionally authorised.(3) The assessment of the dossier shows that certain procedures may be required to protect workers from exposure to the additive listed in the Annex. Such protection should however be assured by the application of Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work(3).(4) The Scientific Committee for Animal Nutrition has delivered a favourable opinion with regard to the safety of enzyme preparation, under the conditions described in the Annex.(5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1The preparation belonging to the group "Enzymes" listed in the Annex to this Regulation is authorised for use as an additive in animal nutrition under the conditions laid down in the Annex.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 270, 14.12.1970, p. 1.(2) OJ L 265, 3.10.2002, p. 1.(3) OJ L 183, 29.6.1989, p. 1.ANNEX">TABLE>"